DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) in the reply filed on 3/8/2021 is acknowledged.
Applicant cancelled claims 8-26.

Specification
The abstract of the disclosure is objected to because:
-Line 2: please correct “the insertion tool” to “an insertion tool”.
-Line 3: please correct the first recitation of “the guidewire” to “a guidewire”.
-Line 6: please correct “the needle” to “a needle”.
-Line 7: please correct “the clinician” to “a clinician”.
-Lines 9-10: please correct “the catheter hub” to “a catheter hub”.
-Line 10: please correct “the needle tip” to “a tip of the needle”.
-Line 10: please correct “the catheter” to “a catheter”.
-Line 10: “the device” is recited, but there is no “device” previously introduced.  Is this meant to refer to “the insertion tool” or another component?
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities: 
-Claim 6, line 3: please correct “the pivotal movement” to “the pivoting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard et al. (US Patent Application Publication No. 2015/0231364).
Regarding claim 1, Blanchard discloses an insertion tool (10) for inserting a medical device (42) into a body of a patient (see Figs. 1A-2B), the insertion tool (10) comprising: 
a housing (12); 
a needle (16); 
an advancement assembly (catheter advancement assembly 40 including a handle 48 with two wings 50 - see 112f interpretation above) configured to selectively advance the medical device (42) for placement in the body of the patient (see par. [0084]); 
a guidewire advancement assembly (20) configured to selectively advance a guidewire (portion of 22 distal to taper, including sleeve 1110 - see annotated Fig. 42 below) prior to advancement of the medical device (42) (see par. [0079]), the guidewire advancement assembly (20) comprising: 
a first portion (slide 28 and proximal portion of core wire 1102 proximal to notch 1112 - see annotated Fig. 42 below); 
a second portion (portion of core wire 1102 directly distal to notch 1112 - see annotated Fig. 42 below), the guidewire (portion of 22 distal to taper, including sleeve 1110 - see annotated Fig. 42 below) operably attached to one of the first portion or the second portion (attached to second portion - see annotated Fig. 42 below); and 


    PNG
    media_image1.png
    443
    872
    media_image1.png
    Greyscale


Regarding claim 2, Blanchard discloses the insertion tool according to claim 1, wherein proximal retraction of the guidewire (portion of 22 distal to taper, including sleeve 1110 - see annotated Fig. 42 above) is substantially prevented upon breakage of the frangible portion (1112) (see par. [0168] - after notch 1112 is broken, the guidewire advancement assembly can no longer retract the remaining distal portions of the guidewire, which must be removed manually).

Regarding claim 3, Blanchard discloses the insertion tool according to claim 1, wherein the force imposed on the frangible portion (1112) is a tension force (see par. [0168]).

Regarding claim 4, Blanchard discloses the insertion tool according to claim 1, wherein the predetermined magnitude of the force is less than a second predetermined magnitude of a force that is required to break the guidewire (portion of 22 distal to taper, including sleeve 1110 - see annotated Fig. 42 above) (see par. [0168] - notch 1112 is disclosed as a "relative weak point for preferential breaking" meaning that when subjected to a tension force, breakage occurs first at notch 1112.  The remaining portions of the guidewire are not a "weak point", therefore a higher magnitude force would be required to break the remaining portions of the guidewire than the magnitude of force which was required to break the notch 1112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al. (US Patent Application Publication No. 2015/0231364), as applied to claim 1 above, in view of Vale et al. (WO 00/67829).
Regarding claim 5, Blanchard discloses the insertion tool according to claim 1, wherein the first (slide 28 and proximal portion of core wire 1102 proximal to notch 1112 - see annotated Fig. 42 above) and second (portion of core wire 1102 directly distal to notch 1112 - see annotated Fig. 42 above) portions are interconnected by the frangible portion (1112).  However, Blanchard fails to disclose that the first and second portions are interconnected by a hinge portion.
Vale discloses a guidewire (30, see Figs. 17-19) having similar first (portion proximal to hinge portion 32) and second (portion distal to hinge portion 32) portions which are interconnected by a hinge portion (32).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to additionally connect the first and second portions of Blanchard with a hinge portion as suggested by Vale in order to aid in alignment of the guidewire within the body (see Vale page 2 lines 4-7).

Regarding claim 6, modified Blanchard discloses the insertion tool according to claim 5 substantially as claimed, wherein the first (slide 28 and proximal portion of core wire 1102 proximal to notch 1112 - see annotated Fig. 42 above) and second (portion of core wire 1102 directly distal to notch 1112 - see annotated Fig. 42 above) portions pivot relative to each other about the hinge portion (32 of Vale - see modifications to claim 5 above) when the frangible portion (1112) breaks, the pivotal movement of the first (slide 28 and proximal portion of core wire 1102 proximal to notch 1112 - see annotated Fig. 42 above) and second (portion of core wire 1102 directly distal to notch 1112 - see annotated Fig. 42 above) portions inhibiting further movement of the 

Regarding claim 7, modified Blanchard discloses the insertion tool according to claim 5 substantially as claimed, wherein the first (slide 28 and proximal portion of core wire 1102 proximal to notch 1112 - see annotated Fig. 42 above) and second (portion of core wire 1102 directly distal to notch 1112 - see annotated Fig. 42 above) portions separate from each other when the force of the predetermined magnitude is imposed thereon and causes the frangible portion (1112) to break (see par. [0168]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783